DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 11-17 are objected to because of the following informalities:
Claim 11 recites the limitation "in response to that the power factor corrector operates" [sic] in line 6.  Perhaps the applicant means to claim controlling the switch device in a first state in response to the power factor corrector operating?
Claim 11 recites the limitation "in response to that the power factor corrector stops operating for not exceeding" [sic] in line 10.  Perhaps the applicant means to claim maintain the first state in response to the power factor corrector stopping operation by not exceeding a preset time period?
Claim 11 recites the limitation "in response to that the power factor corrector stops operating for not exceeding for exceeding" [sic] in line 13.  Perhaps the applicant means to claim maintain the first state in response to the power factor corrector stopping operation by exceeding the preset time period?
Claims 12-17 inherit the same from claim 11.
Claim 12 line 2, recites “diode ,” [sic].
Claim 14 recites the limitation "in response to that the power factor corrector operates" [sic] in line 4.  Perhaps the applicant means to claim controlling the switch device in a first state in response to the power factor corrector operating?
Claim 15 recites the limitation "in response to that the power factor corrector stops operating" [sic] in lines 3-4.  Perhaps the applicant means: in response to the power factor corrector stopping operation?
Claim 16 recites the limitation "in response to that the power factor corrector stops operating" [sic] in line 4.  Perhaps the applicant means to claim: in response to the corrector stopping operation?
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed.

Claims 11-17 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10; prior art fails to disclose or suggest, inter alia, a power device, comprising: a switching device having a first end electrically connected to an output end of the power factor corrector, and a second end electrically connected to one end of the auxiliary capacitor; an auxiliary boost circuit having an output end electrically connected to the output end of the power factor corrector, the input end of the auxiliary boost circuit electrically connected to the middle end, and the ground end electrically connected to another end of the auxiliary capacitor; a controller electrically connected to the switching device and the auxiliary boost circuit; and a voltage conversion device having an input end electrically connected to the output end of the power factor corrector, the controller configured to control switching of the switching device and the auxiliary boost circuit, so that electric power of the auxiliary capacitor regulates a voltage of the output end of the power factor corrector through the switching device and the auxiliary boost circuit.
Claims 11-17; prior art fails to disclose or suggest, inter alia, an operation method comprising: an auxiliary circuit 21connected to the voltage conversion device in parallel at an output end of the power factor corrector, and the method comprising steps of: (A) controlling a switching device of the auxiliary circuit in a first switching state in response to the power factor corrector [operating], so that the output end of the power factor corrector charges an auxiliary capacitor of the auxiliary circuit through the switching device; (B) maintaining the first switching state in response to the power factor corrector [stopping operation by] not exceeding a preset time period; and (C) switching the switching device to a second switching state in response to the power factor corrector [stopping operation by] exceeding the preset time period, so that the auxiliary capacitor regulates a voltage of the output end of the power factor corrector through the switching device and an auxiliary boost circuit of the auxiliary circuit respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0152087 Mathews et al. disclose a reservoir capacitor for a boost converter; US 2021/0070190 Liu discloses a power converter controlled capacitor circuit; US 2020/00393375 Ammanamanchi Venkata et al. disclose a wide voltage range charger circuit with boost converter circuits; US 2010/0014330 Chang et al. disclose an AC/DC power converter with holdup time; US 11,063,512 Hsiao et al. disclose a power conversion system.

This application is in condition for allowance except for the following formal matters: 
Noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/Primary Examiner, Art Unit 2896                         6/29/2022